 IIItheMatter ofBABCOCK&WILcoxTUBECOMPANYandSTEEL.WORKERS ORGANIZING COMMITTEE ON BEHALF OF THE A. A. OF I. S. &T.W. LocAL No. 1082Case No. R-1733.-Decided March 8, 1940Pipe Manufacturing Industry-Inv%estigatiori of Representatives:controversyconcerning representationof employees: companyrefused to recognize unionas exclusive bargaining agent of its employees-UnitAppropriatefor CollectiveBargaining:all employees of the company,including time clerks,factory officeworkers, first-,second-,and third-class gang leaders, but excluding foremen,assistant foremen, supervisors in charge of any classes of labor,watchmen, andsalaried employees;stipulation asto-Election OrderedMr. Henry Shore,for the Board.Mr. John E. Laughlin, Jr.,of Pittsburgh, Pa., for the Company.Mr. Meyer Bernstein,of Pittsburgh, Pa., andMr. Joseph J. Timko,of Ambridge, Pa., for the Union.Mr. Langdon West,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 15, 1939, Steel Workers Organizing Committee onbehalf of Amalgamated Association of Iron, Steel & Tin Workers,Local No. 1082, affiliated with the Congress of Industrial Organiza-tions, herein called the Union, filed with the Regional Director forthe Sixth Region (Pittsburgh, Pennsylvania), a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Babcock & Wilcox Tube Company, Borough ofWest Mayfield, Beaver County, Pennsylvania, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On January 30, 1940, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional21 N. L. R. B., No. 32.301 302DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriate hearingupon due notice.On February 7, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on February 15, 1940,before Charles E. Persons, the Trial Examiner duly designated bythe Board.The Board and the Company were represented bycounsel, the Union by representatives, and all participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.The Board has reviewed the rulings madeby the Trial Examiner during the course of the hearing on motionsand on objections to the admission of evidence and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board snakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 1The Company, a Pennsylvania corporation, with its principaloffice and its manufacturing plant located in the Borough of WestMayfield, Beaver County, Pennsylvania, herein called the BeaverFalls plant, is engaged in the manufacture, sale, and distribution ofpipe, casings, and seamless steel tubes.The Company is a subsidiaryof Babcock & Wilcox Company, a New Jersey corporation.The principal raw material is steel bars.Approximately 25 to 30her cent of the raw materials purchased by the Company come frompoints outside the State of Pennsylvania. In 1939 the total value ofthe raw materials purchased by the Company, excluding consignedmaterial, exceeded $2,800,000.Approximately 66 per cent of theproducts manufactured by the Company are shipped to States of theUnited States other than the State of Pennsylvania and to foreigncountries.In 1939 the total sales of the Company, including con-signed material, exceeded $6,000,000.The Company employs approximately 2,091 persons, of which 1,878are production and maintenance employees, 21 are hourly paid fore-men, and 192 salaried employees.The Company agreed for the pur-pose of this proceeding that it is engaged in interstate commercewithin the meaning of the Act.H. THE ORGANIZATION INVOLVEDAmalgamated Association of Iron, Steel & Tin Workers, Local No.1082, is a labor organization affiliated with Steel Workers Organizing1The facts set forth in this section were stipulated by the Company and counsel forthe Board BABCOCK & WILCOX TUBE COMPANY303Committee, which in turn is affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION'SinceApril 12, 1937, the Union has had a collective bargainingcontract with the Company for its members only. In November1939 the Union requested the Company to recognize it as the exclusiverepresentative of the Company's employees.The Company de-^chned to grant the Union such recognition.Thereafter, the Unionfiled the petition in this case.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the Union and the Company stipulated that theunit appropriate for the purposes of collective bargaining consists ofall employees of the Company at its Beaver Falls plant, excludingforemen, assistant foremen, supervisors in charge of any classes oflabor, watchmen, and salaried employees.The Union and the Com-pany further stipulated that time clerks, factory office workers, andfirst-, second-, and third-class gang leaders be specifically includedin the appropriate unit.No reason appears for departing from theunit agreed to by the parties.We find that all employees of the Company at its Beaver Falls-plant, including time clerks, factory office workers, and first-, second-,and third-class gang leaders, but excluding foremen, assistant fore-men, supervisors in charge of any classes of labor, watchmen, andsalaried employees, constitute a unit appropriate for the purposes of-collective bargaining and that said unit will insure to such employeesthe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Union and the Company both desire an election to determinethe question concerning representation and agreed at the hearing 304DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the pay roll for the period ending February 11, 1940, be used:to determine eligibility to vote in the election.We, therefore, find-that the question which has arisen concerning the representation ofthe Company's employees can best be resolved by an election by secretballot.We shall direct that all employees within the appropriate.unit who were employed during the pay-roll period ending February11, 1940, including employees who did not work during such pay-rollperiod because they were ill, on vacation, or temporarily laid off, butexcluding employees who have since quit or been discharged for-cause, shall be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONSOFLA—'1.A question affecting commerce has arisen concerning the repre-sentation of employees of Babcock & Wilcox Tube Company, Boroughof West Mayfield, Beaver County, Pennsylvania, within the meaning-of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All employees of Babcock & Wilcox Tube Company, BoroughofWest Mayfield, Beaver County, Pennsylvania, at its Beaver Fallsplant, including time clerks, factory office workers, and first-, second-,,and third-class gang leaders, but excluding foremen, assistant fore-men, supervisors in charge of any classes of labor, watchmen, andsalaried employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8. of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Babcock & Wilcox Tube Company, Borough of West Mayfield,Beaver County, Pennsylvania, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Sixth Region, acting inthismatter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, BABCOCK & WILCOX TUBE COMPANY305.among all employees of Babcock & Wilcox Tube Company, BoroughofWest Mayfield, Beaver County, Pennsylvania, at its Beaver Fallsplant, including time clerks, factory office workers, and first-, second-,.and third-class gang leaders, but excluding foremen, assistant fore-men, supervisors in charge of any classes of labor, watchmen, andsalaried employees, who were on the Company's pay roll during theperiod ending February 11, 1940, including employees who were notemployed during the pay-roll period because they were ill or onvacation, and employees who were then or have since been temporarily'laid off, but excluding the employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Amalgamated Association of Iron, Steel & Tin Work-ers,LocalNo. 1082, affiliated with the Congress of IndustrialOrganizations.